DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/9/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Specification
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Therefore, the following must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01.  The omitted essential elements are: components and/or structures contacted with claimed coated optical element.  In instant specification disclosure, optical elements are supported by other optical components and/or frame structures, and in contacted with the optical components and frame structures (see figs. 1-17). So the contact points of the coated optical element are limited by and related to a configurations of optical components and/or frame structures surrounding the coated optical element, which are essential to the invention scope and are missing in the claims.

More, the term of “a coated optical element having at least six contact points not all in a same plane” (line 1) is vague and renders the claims indefinite. Claim cites “contact points” without any structural/configuration limitations/definitions on the “contact points”. Appears that there are no difference on the “contact points” and “no “contact 

Further, the term of “wherein adjacent contact points subtend an angle between about 25 to about 35 degrees at a center of the coated optical element” (line 1) is vague and renders the claims indefinite. The term limits any two adjacent contact points subtend an angle between about 25 to about 35 degrees at a center of the coated optical element. However, it appears that cannot be realized at least in the case of claimed six contact points.

Claims 2-5 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

    Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10- 13 of US Patent of Ouderkirk et al (US 10739503). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of that of the present invention are disclosed in the respective claims of US 10739503 and are therefore anticipated by said claims. This is a non-provisional, obviousness-type double patenting rejection because the conflicting claims have in fact been patented. 

Claim 1 of instant invention are disclosed in the claims 1 and 12 of US 10739503.  And claims 2-5 of instant invention are disclosed in the claims 10-13 of US 10739503 respectively. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Farnsworth et al (US 8947634).

Regarding Claim 1, Farnsworth teaches a coated optical element (abstract; fig. 4, 406 --lens; fig. 11, 1106 --lens; col. 14, line 62-67, The support apparatuses described above have been described with reference to the embodiments in which they support a lens; can also be used to support other types of optical elements, e.g., mirrors; -- it is well known in art that mirrors have reflective coatings; lenses may have AR coatings and/or protective hard coatings); 

having at least six contact points not all in a same plane, each contact point being an optical point of contact (fig. 4, 404a, 404, 406; --lens 406 contacts with 402 at 

Regarding Claim 2, Farnsworth teaches the coated optical element of claim 1, wherein the coated optical element has at least twelve contact points (fig. 4, 404a, 404, 406; --lens 406 contacts with 402 at points of 404, there are thirteen 404s).

Regarding Claim 3, Farnsworth teaches the coated optical element of claim 1, wherein adjacent contact points subtend an angle of about 30 degrees at the center of the coated optical element (fig. 4, 406, 404; -- two adjacent contact points 404 subtend an angle of 306/13 = 27.7 degree at a center of lens 406; fig. 11, 1106—lens; 1104 –contact points; col. 14, line 1-5, plurality of fingers 1104 may include between about 7 and about 32 bipod fingers; --in case of plurality of fingers 1104 is twelve, two adjacent contact points 1104 subtend an angle of 306/12 = 30.0 degree at a center of lens 1106).

Regarding Claim 4, Farnsworth teaches the coated optical element of claim 3, wherein for each contact point, the contact point and a closest adjacent contact point subtend an angle of about 30 degrees at the center of the coated optical element (fig. 

Regarding Claim 5, Farnsworth teaches a three-dimensional array of optical elements, each optical element being a coated optical element according to claim 1 (col. 4, line 31-41, a programmable mirror array employs a matrix arrangement of tiny mirrors. ---Further, the recitation is of the intended use (--use of claimed optical element in a three-dimensional array); the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  MPEP §2106).

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Rangaswamy et al (US 8919724).

Regarding Claim 1, Rangaswamy teaches a coated optical element (fig. 1, 10, 120; col. 3, line 2-12, Element 10, a filter, a mirror, a lens; -- it is well known in art that an optical interference filter has coating layers; mirrors have reflective coatings; lenses may have AR coatings and/or protective hard coatings);



wherein adjacent contact points subtend an angle between about 25 to about 35 degrees at a center of the coated optical element (col. 3, line 40-56, plurality of flexures 120 may comprise four flexures; plurality of flexures120 comprises eighteen flexures; the number of flexures in plurality of flexures 120 may be selected based on the desire to distribute forces during acceleration of mount 100; ---in case of plurality of fingers 120 is twelve, two adjacent contact points 120 subtend an angle of 306/12 = 30.0 degree at a center of lens 10).

Regarding Claim 2, Rangaswamy teaches the coated optical element of claim 1, wherein the coated optical element has at least twelve contact points (col. 3, line 40-56, plurality of flexures120 comprises eighteen flexures; the number of flexures in plurality of flexures 120 may be selected based on the desire to distribute forces during acceleration of mount 100).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/JIE LEI/Primary Examiner, Art Unit 2872